DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities.
Claim 1, line 8: Applicant is suggested to amend “between about 7 to about 30 hr-1” “between about 7 [[to]] and about 30 hr-1.”
Claim 20, line 3: For clarity, Applicant is suggested to amend “a known temperature” to state “a 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmim et al. (US Pat. 5,516,959)
Regarding claim 1, Rahmim discloses a skeletal isomerization process comprising:
(a) feeding a hydrocarbon feed comprising a linear olefin to a reaction zone comprising an isomerization zeolite catalyst comprising ZSM-35 zeolite, wherein the ZSM-35 zeolite has a crystal size whose largest dimension is no greater than 0.5 micron (col. 5, lines 21-30);
(b)  isomerizing the linear olefin to a product comprising an iso-olefin for at least one catalyst cycle, wherein the isomerization conditions include a weight hourly space velocity (WHSV) between 0.1 and 500 (col. 5, lines 21-33; see Example 5).
Rahmim does not explicitly disclose a WHSV of between about 7 and about 30 hr-1, as claimed. However, the claimed range falls under the range disclosed by Rahmim, i.e., between 0.1 and 500 h-1, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

Regarding claim 2, Rahmim teaches analyzing an isomerization product for product composition and selectivities (Examples 5-10), which suggests that a reaction effluent containing the iso-olefin product has been recovered from the reaction zone.

Regarding claim 3, Rahmim discloses that the ZSM-35 zeolite has a crystal size whose large dimension is no greater than 0.5 micron, such as no greater than 0.25 micron (col. 5, lines 25-30). The claimed “crystallize size of about 0.2 µm in diameter in all directions” falls under the crystal size range encompassed by Rahmim, and is considered prima facie obvious.

Regarding claim 4, Rahmim discloses utilizing ZSM-35 which has a silica to alumina ratio of 20.3, which lies within the claimed range of “from 10:1 to 60:1” (col. 8, lines 22-23; Examples 1-10).

Regarding claim 5, Rahmim discloses that the isomerization catalyst comprises a binder, where the suitable binder materials include silica, silica-alumina, kaolin, montmorillonite (bentonite), titania, and zirconia (col. 6, line 60 – col. 7, line 15).

Regarding claims 6 and 7, Rahmim discloses that the isomerization conditions include a temperature between 100 and 750°C (col. 5, lines 31-32). The claimed temperature ranges of “from about 340°C to about 500°C” (claim 6) and “from 380°C to 425°C” (claim 7) each fall within the temperature range disclosed by Rahmim, and are considered prima facie obvious.

Regarding claim 8, Rahmim discloses that the suitable feedstock may comprise isobutene (i.e. an iso-olefin) (col. 6, lines 1-8). 

Regarding claim 9, Rahmim discloses that the hydrocarbon feed comprises a linear olefin (col. 5, lines 21-30).

Regarding claim 10, Rahmim is drawn to a process for isomerizing a linear olefin-containing hydrocarbon feedstream to an iso-olefin rich product, wherein the hydrocarbon feedstream comprises isobutene (isobutylene), e.g., in an amount of 10-40% (col. 5, lines 21-29; col. 6, lines 1-8). Rahmim does not explicitly disclose that at least a portion of isobutene in the feedstream is isomerized to 1-butene and 2-butene. However, it should be noted that olefin isomerization is an equilibrium reaction (col. 12, lines 24-26). Therefore, at least a portion of isobutene in the feedstream is reasonably expected to participate in the reaction and produce its corresponding linear olefins, i.e., 1-butene and 2-butene, until the overall reaction reaches the equilibrium. 

Regarding claim 11, Rahmim discloses that the feedstream may contain linear butenes (i.e. 1-butene and 2-butene), and therefore, it is reasonably expected that the linear butenes would be converted to their corresponding isomer, i.e., isobutene, during the isomerization reaction (col. 5, lines 21-30; col. 6, lines 1-8).

Regarding claim 13, Rahmim discloses that the feedstream may contain 10-40% isobutene (col. 6, lines 5-7). The claimed range of “at least 40 wt% isobutylene” overlaps the range disclosed by Rahmim, and is considered prima facie obvious. 

Regarding claim 13, Rahmim discloses that the feedstream may contain 10-40% isobutene (col. 6, lines 5-7). The claimed range of “at least 40 wt% isobutylene” overlaps the range disclosed by Rahmim, and is considered prima facie obvious. 


Regarding claim 14, Rahmim discloses a skeletal isomerization process comprising:
(a) feeding a hydrocarbon feed comprising a linear olefin to a reaction zone comprising an isomerization zeolite catalyst comprising ZSM-35 zeolite, wherein the ZSM-35 zeolite has a crystal size whose largest dimension is no greater than 0.5 micron (col. 5, lines 21-30);
(b)  isomerizing the linear olefin to a product comprising an iso-olefin for at least one catalyst cycle, wherein the isomerization conditions include a weight hourly space velocity (WHSV) between 0.1 and 500 (col. 5, lines 21-33; see Example 5).
Rahmim does not explicitly disclose a WHSV of between about 7 and about 30 hr-1, as claimed. However, the claimed range falls under the range disclosed by Rahmim, i.e., between 0.1 and 500 h-1, and is considered prima facie obvious.
Rahmim does not explicitly discloses that the isomerization is operated for a catalyst cycle of at least 21 days.
However, it is noted that Rahmim discloses examples where the isomerization reaction is operated for 18 days at which the n-butene conversion is still 30% (col. 14, lines 38-64; Figs. 11 and 13). In view of the gradual decline in catalyst activity (n-butene conversion) as shown in Figs. 11 and 13, one skilled in the art would reasonably expect that the isomerization catalyst in the examples had not been fully deactivated after 18 operating days and would further convert n-butene if the reaction continued. 
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Rahmim by operating the isomerization reaction for a catalyst cycle of at least 21 days, because Rahmim shows that the catalyst is still active after 18 days (col. 14, lines 38-64; Figs. 11 and 13), and one skilled in the art would be motivated to continue to operate the reaction to increase the total product yield until the catalyst becomes sufficiently deactivated such that it is more efficient to regenerate the catalyst than maintain the reaction for further conversion of the feedstream. Thus, it would have been obvious to optimize the duration of catalyst cycle in the Rahmim process and arrive at the claimed limitation of at least 21 days, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 15, Rahmim discloses that the isomerization conditions include a weight hourly space velocity (WHSV) between 0.1 and 500 (col. 5, lines 32-33). The claimed WHSV of about 14 hr-1 falls within the WHSV range disclosed by Rahmim, and is considered prima facie obvious.

Regarding claim 16, Rahmim discloses that the feedstream may contain linear butenes (i.e. 1-butene and 2-butene), and therefore, it is reasonably expected that the linear butenes would be converted to their corresponding isomer, i.e., isobutene, during the isomerization reaction (col. 5, lines 21-30; col. 6, lines 1-8).

Regarding claim 17, Rahmim does not explicitly discloses that the isomerization is operated for a catalyst cycle of at least 25 days.
However, it is noted that Rahmim discloses examples where the isomerization reaction is operated for 18 days at which the n-butene conversion is still 30% (col. 14, lines 38-64; Figs. 11 and 13). In view of the gradual decline in catalyst activity (n-butene conversion) as shown in Figs. 11 and 13, one skilled in the art would reasonably expect that the isomerization catalyst in the examples had not been fully deactivated after 18 operating days and would further convert n-butene if the reaction continued. 
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Rahmim by operating the isomerization reaction for a catalyst cycle of at least 25 days, because Rahmim shows that the catalyst is still active after 18 days (col. 14, lines 38-64; Figs. 11 and 13), and one skilled in the art would be motivated to continue to operate the reaction to increase the total product yield until the catalyst becomes sufficiently deactivated such that it is more efficient to regenerate the catalyst than maintain the reaction for further conversion of the feedstream. Thus, it would have been obvious to optimize the duration of catalyst cycle in the Rahmim process and arrive at the claimed limitation of at least 21 days, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 19, Rahmim discloses that the feedstream may contain 10-40% isobutene (col. 6, lines 5-7). The claimed range of “at least 40 wt% isobutylene” overlaps the range disclosed by Rahmim, and is considered prima facie obvious. 

Regarding claim 20, Rahmim discloses a skeletal isomerization process comprising:
(a) feeding a hydrocarbon feed comprising a linear olefin to a reaction zone comprising an isomerization zeolite catalyst comprising ZSM-35 zeolite, wherein the ZSM-35 zeolite has a crystal size whose largest dimension is no greater than 0.5 micron (col. 5, lines 21-30);
(b)  isomerizing the linear olefin to a product comprising an iso-olefin for at least one catalyst cycle, wherein the isomerization conditions include a weight hourly space velocity (WHSV) between 0.1 and 500 (col. 5, lines 21-33; see Example 5).
With respect to the claimed catalyst cycle of at least 17 days, Rahmim discloses examples where the isomerization reaction is operated for 18 days (col. 14, lines 38-64; Figs. 11 and 13).
Rahmim does not explicitly disclose a WHSV of between about 7 and about 30 hr-1, as claimed. However, the claimed range falls under the range disclosed by Rahmim, i.e., between 0.1 and 500 h-1, and is considered prima facie obvious.
Rahmim further discloses that the isomerization conditions include a temperature between 100 and 750°C (col. 5, lines 31-32). The claimed temperature ranges of “between about 380°C and 425°C” falls within the temperature range disclosed by Rahmim, and is considered prima facie obvious.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmim et al. (US Pat. 5,516,959), as applied to claims 1 and 14, respectively, and further in view of Powers et al. (US Pat. 6,323,384 B1, cited in IDS dated 02/07/2022). 
Regarding claims 12 and 18, Rahmim discloses that the suitable feedstream may be a cracking process light gas and may contain butanes (col. 6, lines 1-8). 
Rahmim does not explicitly disclose that the feedstream may further comprise aromatics, hydrogen, and other gases.  
However, Powers, which is drawn to a process for isomerizing linear butenes to isobutylene, teaches utilizing a feedstream comprising n-butene and other hydrocarbons such as alkanes, other olefins, aromatics, hydrogen, and inert gases, and suggests using a cracking light gas (col. 3, lines 44-52; cl. 16).
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Rahmim by using a cracking process light gas comprising butanes, aromatics, hydrogen, and inert gases, as taught by Powers, because (i) Rahmim teaches that the suitable feedstream can be a cracking process light gas containing n-butanes but does not explicitly disclose that said cracking process light gas further contains aromatics, hydrogen, and other gases, (ii) Powers, which is drawn to n-butene isomerization, teaches using a feedstream comprising n-butene, aromatics, hydrogen, and inert gases where the suitable feedstream materials include a cracking light gas (col. 3, lines 44-52; cl. 16), and (iii) this involves substitution of a known feedstock for another to obtain predictable result. Since Rahmim and Powers similarly teach using a cracking process light gas containing n-butenes as a feedstream, one skilled in the art would have had a reasonable expectation of success of properly operating the isomerization reaction in the Rahmim process using the feedstock taught by Powers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772